ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-073, concluding that LAURA P. SCOTT of TEANECK, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.15(b) (failure to promptly deliver client funds held in escrow), RPC 4.1(a) (false statement of material fact or law), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that LAURA P. SCOTT is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.